Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 02/26/2021 Claims 1, 3-5, 8, 11-12, 15, and 17 are allowed. Claims 2, 6-7, 9-10, 13-14, and 16 are cancelled by applicant. The amendment specifications and abstract dated on 12/17/2020 have been received and accepted. The previous 103 rejections have been withdrawn due to applicant’s amendments.

Reasons for Allowance
Claims 1, 3-5, 8, 11-12, 15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Tseng discloses a wafer polishing method of applying mirror polishing to a surface of a wafer (see figures 1-2 and see also paragraph 007, ll. 1-9) using a wafer polishing apparatus (element 50) provided with a multi-zone pressurizing polishing head (element 52) having a wafer pressing surface (elements 162/164, see also paragraph 0028, ll. 1-5) divided into a plurality of pressure zones (see figures 3 and 4) and capable of performing pressurizing control independently for each pressure zone (see paragraph  0032, ll. 1-8 where the prior art states “plurality of pneumatic bladders 182 and 184 that are provided within corresponding central aperture 162 and peripheral apertures 164 for independently controlling the down force within each of the non-concentric pressure 
The prior art Bhagavat discloses a grinding system (element 101) that utilizes a measurement device (element 115) for measuring a nanotopography map on the wafer surface (see figure 1 element 115 and see also col. 4, ll. 62-64 where “a nanotopography measurement device 115 is used for measuring the nanotopography of the polished wafer” and in col. 5 ll. 3-5 the prior art gives examples of suitable . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/22/2021

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723